    Case 7:14-cv-00039-MTT Document 94 Filed 12/04/18 Page 1 of 1
         Case: 17-12627 Date Filed: 12/03/2018 Page: 1 of 1
              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                               December 3, 2018


Clerk
United States Court of Appeals for the Eleventh
Circuit
56 Forsyth Street, N.W.
Atlanta, GA 30303


      Re: Ray Jefferson Cromartie
          v. Eric Sellers, Warden
          No. 18-5796
          (Your No. 17-12627)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for a writ of certiorari is denied.



                                        Sincerely,




                                        Scott S. Harris, Clerk
